Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final office action on the Merits in application 16/717,729, filed 7/21/2021.
Claim 11 is amended.
Claims 1-18 are pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 9, “a doorway or a window” is not clear if referring to the element of line 2, or an additional element.  By changing the phrase to “the doorway or window” the rejection would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Adrain(10,151,566; cited on PTO 892) in view of Rose(9,702,665; cited on IDS).

a non-metallic ballistic flexible barrier roller sheet(310, see column 7, lines 43-57) including a first end, a second end, a first longitudinal edge and a second longitudinal edge each extending between the first end and the second end, and the flexible barrier sheet being adjustable between a collapsed, storage configuration, and a deployed configuration for positioning the first and the second longitudinal edges adjacent to a frame of a window or a doorway(see Figs. 1 and 6), the sheet deployed to block a doorway or a window by unrolling the sheet(see Fig. 1) ;
a housing(320, see column 8, lines 15-17 and Fig. 6) structured to store the flexible barrier sheet in the collapsed configuration;
a retention elemental 5) within the housing and attached to the first end of the flexible barrier sheet(see column 8, lines 15-17 and Fig. 6); and
a sheet magnetic element attached to the flexible barrier sheet(see column 8, lines 20-23), and the sheet magnetic element being structured to magnetically couple to the sill or floor(considered to inherently to have floor/sill magnetic elements to mate with the sheet magnetic element, see column 8, lines 20-23), and
an electrical switch structured to energize at least one of the sheet magnetic elements or the frame magnetic elements to magnetically attach the flexible barrier sheet to the frame(the use of a switch to activate and deactivate the electromagnets is 
Adrian lacks the sheet magnetic elements distributed along each of the first longitudinal edge and the second longitudinal edge and frame magnetic elements mounted to the frame for attachment at the sides of the mechanism.
Rose discloses a ballistic shade having a flexible sheet(6) secured to a retention element(20) in a housing(7), and longitudinal edges of the sheet are maintained against sides of the window or door frame.
It would have been obvious for one having ordinary skill in the art at the effective filing date of the invention to have used the electromagnet securement of the mechanism of Adrain additionally along the sides of the sheet, such desired attachment as discloses by Rose, in order to provided better and stronger securement of the mechanism to the frame and allowed for the sides of the sheet to be easily removable given the intended use of the mechanism and specific design requirements thereof such as an existing door or window opening.
Regarding claim 3, Adrain and Rose disclose the mechanism of claim 2, but lacks the non-metallic ballistic material specifically including a ballistic nylon material.
Applicant’s disclosure gives an example of a fabric for the sheet but lacks any criticality to the specific material used for the sheet(see para[0016]).
The specific material chosen for the sheet is considered a feature best determined by a skilled artisan given the intended use of the sheet and design requirements thereof.

The use of a switch near the mechanism in order to allow the user to activate the
Sheet is considered well known in the art and obvious for a skilled artisan to control the magnets.
Regarding claim 5, Adrain and Rose disclose the mechanism of claim 1 but lacks the sheet magnetic element specifically formed of a ferromagnetic material.
Applicant’s disclosure lends no criticality to the specific electromagnetic used(see para[0016]).
The specific electromagnet chosen for the mechanism is considered a feature best determined by a skilled artisan given the intended use of the sheet and design requirements thereof.
Regarding claim 6, Adrain and Rose discloses the mechanism of claim 5 but lacks the flexible barrier sheet includes a plurality of sheet layers, and the sheet magnetic elements are trapped between the plurality of sheet layers.
Applicant’s disclosure lacks any criticality to the specific structure of the sheet(see para[0019]).
The specific material/structure chosen for the sheet is considered a feature best determined by a skilled artisan given the intended use of the sheet and design requirements thereof.

configuration, and a deployed configuration, and further comprising a roller attached to the first end of the flexible barrier sheet and supported for rotation in the housing (315).
Regarding claim 12, Adrain and Rose discloses the protection system of claim 8 wherein the protection mechanism is one of a plurality of similar protection mechanisms for a plurality of doorways or windows, and further comprising a control station in communication with each of the plurality of protection mechanisms and including a display having a plurality of indicators each having an indicator state linked to a state of one of the plurality of similar protection mechanisms.

Response to Amendment
	Applicant’s amendment has overcome the previous rejection and a new ground of rejection using the same art has been made.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered.  Applicant’s argument that the substitution of the placement of the magnet of Adrian is agreed with.  The rejection has been withdrawn and a new ground of rejection using the same art has been made.  As discussed above, the Adrian reference discloses a roller shade used over a window or door having a magnet to hold the shade to the floor/frame of the door/window.  Rose discloses the use of an attachment mechanism on the side of 
Applicant’s arguments regarding claim 2-19 are discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/